Citation Nr: 1422764	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-49 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a bilateral knee disability.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his sister
ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION
 
The Veteran served on active duty from March 2007 to June 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a December 2010 rating decision, the RO granted an increased disability rating of 30 percent for PTSD, effective June 26, 2010.  As the increased disability rating is not the maximum rating available for this disability, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2012, the Veteran and his sister testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The issues of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. The probative, competent evidence does not demonstrate that the Veteran has a current back disability causally or etiologically related to active duty.

2. The probative, competent evidence does not demonstrate that the Veteran has a current bilateral knee disability causally or etiologically related to active duty.

CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2. The criteria for service connection for a bilateral knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The information contained in a September 2010 letter satisfied the duty to notify provisions with respect to the claims of entitlement to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, VA has satisfied the duty to assist in this case.  The record contains the Veteran's service treatment records, VA treatment records, VA examination reports, and lay evidence.  In September 2010, the Veteran underwent VA examination in connection with his claims.  Upon review, the Board finds the examination adequate for purposes of determining service connection.  The record shows the VA examiner reviewed the Veteran's claims file, completed a physical examination, and provided a complete opinion with adequate rationale based on the clinical findings.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the onset and symptoms of and treatment for any current back disability and bilateral knee disability.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Back Disability

The Veteran asserts that he has a current back disability that had its onset during active duty.  He specifically claims that he injured his back while carrying heavy equipment over rocky terrain and that he sought treatment for his back during active duty in Afghanistan.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

After review, the Board finds that the medical evidence does not support a current diagnosis of a back disability for which service connection may be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  An August 2010 X-ray examination report reflects an impression of a normal appearing lumbosacral spine.  There was no evidence of malalignment or spondylolysis, and there were normal vertebral body and disc heights.  On VA examination in September 2010, there was no evidence of any abnormalities of the spinal muscles, spine ankylosis, or fracture of one or more vertebral bodies.  X-ray examination of the thoracic spine revealed normal vertebral body stature and alignment, without significant degenerative changes.  As such, the VA examiner found there was no clinical evidence of any acute or chronic condition or residuals thereof.  In addition, VA treatment records dated from August 2010 to May 2011 do not demonstrate any diagnoses of a current back disability for service connection purposes; rather, the records only reflect a past medical history of lumbago.  In this respect, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Board is cognizant of the holding of the Court in Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  The Veteran filed his service connection claim for a back disability in August 2010.  As noted above, VA treatment records dating back to August 2010 do not demonstrate a diagnosis of a back disability.  In addition, the Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of a back disability from March 2007 to June 2010.  As such, the Board finds the evidence does not demonstrate a current diagnosis of a back disability for service connection purposes.  Moreover, the evidence does not support the claimed in-service injury.

The Board acknowledges the Veteran's assertions that he injured his back during active duty and now suffers from a back disability.  In this respect, he is competent to provide evidence about the events and symptoms he has experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  However, a back disability is not the type of disability that is subject to lay diagnosis.  Hence, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose a back disability as he has not been shown to have the medical training necessary to do so.  In this case, the Veteran reported his symptoms to the September 2010 VA examiner; however, after considering the Veteran's statements and performing a physical evaluation, to include X-ray examination, the VA examiner did not diagnose a back disability.  In addition, the clinical evidence does not demonstrate a diagnosis of a back disability at any time prior to or during the pendency of the appeal.  The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of a back disability.  

Without evidence of a diagnosis of a current back disability, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disability.  In addition, the evidence does not support the existence of an in-service event or injury for service connection purposes.  No further discussion of the nexus element for service connection is therefore necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Bilateral Knee Disability

The Veteran asserts that he has a current bilateral knee disability as the result of active duty.  He contends that he injured his knees during active duty when he had to carry heavy equipment, bend up and down, and jump down to take cover while traveling across rugged terrain.  The Veteran states that medics gave him pain pills as treatment for his knees during active duty and that his knees have continued to hurt him since his separation from service.

Upon review, the Board finds that the medical evidence does not reflect a current diagnosis of a knee disability for which service connection may be granted.  See Degmetich, 104 F. 3d 1328, 1332.  In August 2010, standing AP examination of both knees along with cone-down sunrise and lateral views were normal.  On VA examination in September 2010, there was no joint swelling, effusion, tenderness, or laxity, no joint ankylosis, and no other objective joint abnormalities.  There was no evidence of inflammatory arthritis and no objective evidence of pain on active motion or after at least three repetitions of range of motion tests.  As such, the VA examiner found there was no clinical evidence of any acute or chronic condition or any residuals thereof.  Additionally, VA treatment records dated in October 2010 and March 2011 reveal findings of only possible patellofemoral symptoms and knee arthralgia, respectively.  Again, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez, 13 Vet. App. 282, 285 (1999).  Moreover, VA treatment records dating back to August 2010 do not reflect a diagnosis of a knee disability.  Therefore, the Board finds the medical evidence does not demonstrate a current disability for purposes of service connection.  Additionally, the Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of a bilateral knee disability at any time during active duty.  As such, the evidence does not support the Veteran's statements concerning an in-service event or injury related to the knees.  

The Board again recognizes the Veteran's credible assertions with respect to his in-service and post-service symptoms.  See Washington, 19 Vet. App. at 368; Charles, 16 Vet. App. 370; Layno v. Brown, 6 Vet. App. at 469.  However, the Board finds that a knee disability is not the type of disability capable of lay diagnosis.  Therefore, although the Veteran is competent to describe his symptoms, he is not competent to diagnose a knee disability.  The evidence does not show that he has the medical training necessary to render such a diagnosis.  In this case, the Veteran reported his symptoms to the September 2010 VA examiner and other VA physicians during the pendency of the appeal.  However, after performing physical examinations and conducting appropriate tests, the physicians did not provide a diagnosis of a knee disability at any time.  Here, the Board affords greater probative weight to the medical findings with respect to whether a current disability exists for service connection purposes.  

Accordingly, the Board finds the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral knee disability.  Without competent evidence of a current disability, no further discussion with respect to a nexus is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The Board has considered the benefit of the doubt rule but finds that it does not apply in this case, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

PTSD

The Veteran last underwent VA examination with respect to his service-connected PTSD in September 2010, when the VA examiner found the Veteran had transient or mild PTSD symptoms.  An October 2010 VA treatment record indicates VA physicians increased the dosage of the Veteran's medication for his PTSD, and at the February 2012 hearing, the Veteran testified that physicians had increased his medication dosage again within the past year.  In addition, a VA physician reported in a March 2012 letter that the Veteran's PTSD symptoms appeared to be more in the moderate to severe range.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  In this case, the Board finds the VA treatment records and the Veteran's statements indicate an increase in the severity of his symptoms since the last VA examination and therefore are enough to require a new VA examination to determine the current nature and severity of his service-connected PTSD.

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from May 2011 to the present from the VA Medical Center in Omaha, Nebraska and any associated outpatient clinics.  

TDIU

Finally, the Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a formal claim for entitlement to a TDIU; however, VA treatment records indicate the Veteran is currently unemployed after quitting his last job due to conflicts with workers.  In addition, the Veteran testified that his current unemployment was a result of his PTSD symptoms.  Therefore, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  As such, the claim for entitlement to a TDIU is remanded for appropriate action.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from May 2011 to the present for the Veteran from the VA Medical Center in Omaha, Nebraska, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Then, complete any additional evidentiary development necessary to adjudicate a claim for entitlement to a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

3. After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The claims file, to include any records from the Veteran's Virtual VA file and VBMS file, and a copy of this Remand should be made available to the examiner and reviewed in connection with the examination.  Any medically indicated tests should be accomplished.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, conduct a mental status examination, enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning in accordance with VA's Rating Schedule.  

In addition, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, alone or in combination, prevent him from securing or following a substantially gainful occupation.  When offering this opinion, the examiner should not consider the effects of age or any nonservice-connected disability.  The VA examiner should note that the Veteran is service-connected for PTSD and bilateral tinnitus.  

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale for any opinion expressed must be provided.

4. The Veteran is notified that it is his responsibility to report for the VA examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5. After completing this and any other development deemed necessary, adjudicate the claim of entitlement to a TDIU and re-adjudicate the claim of entitlement to an initial disability rating in excess of 30 percent for PTSD.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


